         Case 3:19-cv-04238-MMC Document 45 Filed 09/30/19 Page 1 of 3



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                  UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                                 Case No. 3:19-cv-04238-MMC
15   LLC,
                                                                 Date Action Filed: July 23, 2019
16                           Plaintiffs,                         DEFENDANTS’ NOTICE OF
            v.                                                   NONOPPOSITION TO PLAINTIFFS’
17
                                                                 ADMINISTRATIVE MOTION TO
18   VADE SECURE, INCORPORATED;                                  FILE UNDER SEAL
     VADE SECURE SASU; OLIVIER
19   LEMARIÉ,
                                                                 Date: November 8, 2019
20                                                               Time: 9:00 a.m.
                             Defendants.                         Courtroom: 7, 19th Floor
21                                                               Judge: Maxine M. Chesney

22                                                               San Francisco Courthouse
                                                                 450 Golden Gate Avenue
23                                                               San Francisco, CA 94102

24

25

26

27

28

                                                                                      Case No. 3:19-cv-04238-MMC
                 DEFENDANTS’ NOTICE OF NON OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
          Case 3:19-cv-04238-MMC Document 45 Filed 09/30/19 Page 2 of 3



 1          Pursuant to Civil Local Rule 7-3, Defendants, Vade Secure, Incorporated, Vade Secure

 2   SASU, and Olivier Lemarié (“Defendants”), hereby file this Notice of Nonopposition and inform the

 3   Court that Defendants will not file an opposition to the Administrative Motion to File Under Seal

 4   (the “Motion”; ECF No. 30), filed by Plaintiffs, Proofpoint, Inc. and Cloudmark LLC (“Plaintiffs”),

 5   on September 25, 2019. Though Defendants do not oppose the Motion or Plaintiffs’ request for

 6   certain information to be administratively placed under seal, Defendants in no way agree or concede

 7   that Plaintiffs have identified any trade secret or other confidential information in their Motion or

 8   their Motion for Preliminary Injunction. To the contrary, as reflected in Defendants’ Motion to

 9   Partially Dismiss Plaintiffs’ Complaint (ECF No. 29), Defendants contend that Plaintiffs, in fact,

10   have failed to identify any such information. Thus, by this Notice of Nonopposition, Defendants do

11   not in any way withdraw or waive any arguments made in their Motion to Partially Dismiss Plaintiffs’

12   Complaint, and Defendants further reserve the right to assert any and all other arguments, claims,

13   and defenses available at law or equity in this action.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         1
                                                                                      Case No. 3:19-cv-04238-MMC
                 DEFENDANTS’ NOTICE OF NON OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
         Case 3:19-cv-04238-MMC Document 45 Filed 09/30/19 Page 3 of 3



 1   Dated: September 30, 2019                              BAKER & McKENZIE LLP

 2                                                          By: /s/ Bart Rankin
 3
                                                            Colin H. Murray (SBN 159142)
 4                                                           colin.murray@bakermckenzie.com
                                                            BAKER & McKENZIE LLP
 5                                                          Two Embarcadero Center, 11th Floor
                                                            San Francisco, CA 94111-3802
 6                                                          Telephone:    +1 415 576 3000
                                                            Facsimile:      +1 415 576 3099
 7
                                                            Danielle L. Benecke (SBN 314896)
 8                                                           danielle.benecke@bakermckenzie.com
                                                            BAKER & McKENZIE LLP
 9                                                          600 Hansen Way
                                                            Palo Alto, CA 94304
10                                                          Telephone:    +1 650 856 2400
                                                            Facsimile:      +1 650 856 9299
11
                                                            Jay F. Utley (Admitted Pro Hac Vice)
12                                                           jay.utley@bakermckenzie.com
                                                            Bart Rankin (Admitted Pro Hac Vice)
13                                                           bart.rankin@bakermckenzie.com
                                                            Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                           mackenzie.martin@bakermckenzie.com
                                                            John G. Flaim (Admitted Pro Hac Vice)
15                                                           john.flaim@bakermckenzie.com
                                                            Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                           charles.liu@bakermckenzie.com
                                                            BAKER & McKENZIE LLP
17                                                          1900 North Pearl Street, Suite 1500
                                                            Dallas, Texas 75201
18                                                          Telephone:     +1 214 978 3000
                                                            Facsimile:      +1 214 978 3099
19

20                                                          Attorneys for Defendants
                                                            Vade Secure, Incorporated; Vade Secure SASU;
21                                                          and Olivier Lemarié

22

23

24

25

26

27

28
                                                        2
                                                                                     Case No. 3:19-cv-04238-MMC
                DEFENDANTS’ NOTICE OF NON OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
